It is earnestly contended by the appellant that the effect of the decision in this case is to destroy "freedom of contract, — that is, the right to contract for insurance for one's own benefit upon one's own life." No such result follows, either from the decision in the instant case or from the cases cited in the opinion. All this court has said is simply that when a policy is payable to "the personal representatives of a deceased, his heirs or estate," the avails of such a policy must be distributed to the persons belonging to the class enumerated in the same manner and with the same legal effect as if the names of the "heirs" had actually been specified in the contract of insurance. Neither the statute, § 8719, Comp. Laws 1913, nor any decision of this court limits, or attempts to limit, the right of the insured and the insurer to contract as they may see fit with respect to the proceeds of the policy or its transfer by will or assignment.
The petition for a rehearing is denied.
CHRISTIANSON, Ch. J., and JOHNSON, BURKE, NUESSLE, and BIRDZELL, JJ., concur. *Page 31